

116 S4828 IS: Stop Suppressing Speech Act of 2020
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4828IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend section 230 of the Communications Act of 1934 (commonly referred to as the Communications Decency Act) to stop censorship, and for other purposes.1.Short titleThis Act may be cited as the Stop Suppressing Speech Act of 2020.2.Revocation of immunitiesSection 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) is amended—(1)in the heading, by striking and Screening of Offensive Material and inserting of Unlawful or Objectionable Material; and(2)in paragraph (2)—(A)in subparagraph (A)—(i)by striking harassing, or otherwise objectionable and inserting or harassing, that the provider or user determines to be unlawful, or that promotes violence or terrorism; and(ii)by striking ; or and inserting a semicolon;(B)in subparagraph (B), by striking paragraph (1). and inserting subparagraph (A); or; and(C)by adding at the end the following new subparagraph:(C)any action taken to provide users with the option to restrict access to any other material, whether or not such material is constitutionally protected..